   Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 1 of 24
AO 243 (Rev.     )                                                                                                              Page 2

                       MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
                                         SENTENCE BY A PERSON IN FEDERAL CUSTODY

United States District Court                                   District
Name (under which you were convicted):                                                                 Docket or Case No.:

Place of Confinement:                                                               Prisoner No.:

UNITED STATES OF AMERICA                                                         Movant (include name under which convicted)
                                                          V.


                                                             MOTION

    1.    (a) Name and location of court which entered the judgment of conviction you are challenging:




          (b) Criminal docket or case number (if you know):

    2.    (a) Date of the judgment of conviction (if you know):
          (b) Date of sentencing:

    3.    Length of sentence:

    4.    Nature of crime (all counts):




    5.    (a) What was your plea? (Check one)
               (1) Not guilty                          (2) Guilty                         (3) Nolo contendere (no contest)

          (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or
          what did you plead guilty to and what did you plead not guilty to?




    6.    If you went to trial, what kind of trial did you have? (Check one)                    Jury               Judge only

    7.    Did you testify at a pretrial hearing, trial, or post-trial hearing?          Yes                        No

    8.    Did you appeal from the judgment of conviction?                 Yes                     No
   Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 2 of 24
AO 243 (Rev.     )                                                                                                       Page 3


    9.    If you did appeal, answer the following:
          (a) Name of court:
          (b) Docket or case number (if you know):
          (c) Result:
          (d) Date of result (if you know):
          (e) Citation to the case (if you know):
          (f) Grounds raised:




          (g) Did you file a petition for certiorari in the United States Supreme Court?     Yes                No
                If “Yes,” answer the following:
                (1) Docket or case number (if you know):
                (2) Result:


                (3) Date of result (if you know):
                (4) Citation to the case (if you know):
                (5) Grounds raised:




   10.    Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
          concerning this judgment of conviction in any court?
           Yes           No

   11.    If your answer to Question 10 was “Yes,” give the following information:
          (a) (1) Name of court:
                (2) Docket or case number (if you know):
                (3) Date of filing (if you know):

               (4) Nature of the proceeding:
               (5) Grounds raised:
   Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 3 of 24
AO 243 (Rev.      )                                                                                                    Page 4




               (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                       Yes            No
               (7) Result:
               (8) Date of result (if you know):
        (b) If you filed any second motion, petition, or application, give the same information:
               (1) Name of court:
               (2) Docket of case number (if you know):
               (3) Date of filing (if you know):
               (4) Nature of the proceeding:
               (5) Grounds raised:




               (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                       Yes            No
               (7) Result:
               (8) Date of result (if you know):
        (c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,
        or application?
               (1) First petition:         Yes            No
               (2) Second petition:        Yes            No
        (d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:




 12.    For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
        laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
        supporting each ground.
   Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 4 of 24
AO 243 (Rev.      )                                                                                                Page 5

GROUND ONE:
                       right to indictment and trial.
        (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




        (b) Direct Appeal of Ground One:
               (1) If you appealed from the judgment of conviction, did you raise this issue?
                       Yes              No
               (2) If you did not raise this issue in your direct appeal, explain why:



        (c) Post-Conviction Proceedings:
               (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       Yes              No
               (2) If you answer to Question (c)(1) is “Yes,” state:
               Type of motion or petition:
               Name and location of the court where the motion or petition was filed:


               Docket or case number (if you know):
               Date of the court’s decision:
               Result (attach a copy of the court’s opinion or order, if available):



               (3) Did you receive a hearing on your motion, petition, or application?

               (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes              No
               (5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
                       Yes              No
   Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 5 of 24
AO 243 (Rev.      )                                                                                                     Page 6

               (6) If your answer to Question (c)(4) is “Yes,” state:
               Name and location of the court where the appeal was filed:


               Docket or case number (if you know):
               Date of the court’s decision:
               Result (attach a copy of the court’s opinion or order, if available):



               (7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
               issue:




GROUND TWO:
                         where movant is actually innocent of the offenses.
        (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




        (b) Direct Appeal of Ground Two:
               (1) If you appealed from the judgment of conviction, did you raise this issue?
                        Yes            No




               (2) If you did not raise this issue in your direct appeal, explain why:



        (c) Post-Conviction Proceedings:
               (1) Did you raise this issue in any post-conviction motion, petition, or application?
                        Yes            No
   Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 6 of 24
AO 243 (Rev.      )                                                                                                     Page 7

               (2) If you answer to Question (c)(1) is “Yes,” state:
               Type of motion or petition:
               Name and location of the court where the motion or petition was filed:


               Docket or case number (if you know):
               Date of the court’s decision:
               Result (attach a copy of the court’s opinion or order, if available):



               (3) Did you receive a hearing on your motion, petition, or application?
                        Yes            No
               (4) Did you appeal from the denial of your motion, petition, or application?
                        Yes            No
               (5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
                        Yes            No
               (6) If your answer to Question (c)(4) is “Yes,” state:
               Name and location of the court where the appeal was filed:


               Docket or case number (if you know):
               Date of the court’s decision:
               Result (attach a copy of the court’s opinion or order, if available):



               (7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
               issue:




GROUND THREE:


        (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
   Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 7 of 24
AO 243 (Rev.      )                                                                                     Page 8




        (b) Direct Appeal of Ground Three:
               (1) If you appealed from the judgment of conviction, did you raise this issue?
                       Yes             No
               (2) If you did not raise this issue in your direct appeal, explain why:



        (c) Post-Conviction Proceedings:
               (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       Yes             No
               (2) If you answer to Question (c)(1) is “Yes,” state:
               Type of motion or petition:
               Name and location of the court where the motion or petition was filed:


               Docket or case number (if you know):
               Date of the court’s decision:
               Result (attach a copy of the court’s opinion or order, if available):



               (3) Did you receive a hearing on your motion, petition, or application?
                       Yes             No
               (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes             No
               (5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
                       Yes             No


               (6) If your answer to Question (c)(4) is “Yes,” state:
               Name and location of the court where the appeal was filed:


               Docket or case number (if you know):
               Date of the court’s decision:
               Result (attach a copy of the court’s opinion or order, if available):
   Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 8 of 24
AO 243 (Rev.      )                                                                                                     Page 9

               (7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
               issue:




GROUND FOUR:


        (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




        (b) Direct Appeal of Ground Four:
               (1) If you appealed from the judgment of conviction, did you raise this issue?
                        Yes            No
               (2) If you did not raise this issue in your direct appeal, explain why:



        (c) Post-Conviction Proceedings:
               (1) Did you raise this issue in any post-conviction motion, petition, or application?
                        Yes            No


               (2) If you answer to Question (c)(1) is “Yes,” state:
               Type of motion or petition:
               Name and location of the court where the motion or petition was filed:


               Docket or case number (if you know):
               Date of the court’s decision:
               Result (attach a copy of the court’s opinion or order, if available):
   Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 9 of 24
AO 243 (Rev.      )                                                                                                      Page 10

               (3) Did you receive a hearing on your motion, petition, or application?
                        Yes            No
               (4) Did you appeal from the denial of your motion, petition, or application?
                        Yes            No
               (5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
                        Yes            No
               (6) If your answer to Question (c)(4) is “Yes,” state:
               Name and location of the court where the appeal was filed:


               Docket or case number (if you know):
               Date of the court’s decision:
               Result (attach a copy of the court’s opinion or order, if available):



               (7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
               issue:




 13.    Is there any ground in this motion that you have not previously presented in some federal court? If so, which
        ground or grounds have not been presented, and state your reasons for not presenting them:




 14.    Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the
        you are challenging?       Yes              No
        If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the
        issues raised.
   Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 10 of 24
AO 243 (Rev.   )                                                                                                       Page 11

 15.    Give the name and address, if known, of each attorney who represented you in the following stages of the
        you are challenging:
        (a) At the preliminary hearing:


        (b) At the arraignment and plea:


        (c) At the trial:


        (d) At sentencing:


        (e) On appeal:


        (f) In any post-conviction proceeding:


        (g) On appeal from any ruling against you in a post-conviction proceeding:




                                                            information
 16.    Were you sentenced on more than one court of an ________
                                                        indictment, or on more than one indictment, in the same court
        and at the same time?         Yes             No

 17.    Do you have any future sentence to serve after you complete the sentence for the judgment that you are
        challenging?            Yes             No
        (a) If so, give name and location of court that imposed the other sentence you will serve in the future:



        (b) Give the date the other sentence was imposed:
        (c) Give the length of the other sentence:
        (d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
        sentence to be served in the future?          Yes             No


 18.    TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
        why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*
   Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 11 of 24
AO 243 (Rev.   )                                                                                                    Page 12




     * The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C. § 2255,
     paragraph 6, provides in part that:
        A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
        from the latest of –
            (1) the date on which the judgment of conviction became final;
            (2) the date on which the impediment to making a motion created by governmental action in violation of
            the Constitution or laws of the United States is removed, if the movant was prevented from making such a
            motion by such governmental action;
            (3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
            been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
            review; or
            (4) the date on which the facts supporting the claim or claims presented could have been discovered
            through the exercise of due diligence.
Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 12 of 24
Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 13 of 24



                              ADDENDUM – 28 U.S.C. § 2255 CLAIMS

     GROUND ONE (Ineffective assistance of counsel leading to waiver of indictment and trial)
                                            and
                           GROUND TWO (Involuntary plea)

           In Strickland v. Washington, the Supreme Court set forth a two-part test for showing

   ineffective assistance counsel: (1) “that counsel’s performance was deficient,” defined as

   “representation [that] fell below an objective standard of reasonableness,” and (2) “that the deficient

   performance prejudiced the defense” in that “there is a reasonable probability that, but for counsel’s

   unprofessional errors, the result of the proceeding would have been different.” 466 U.S. 668, 687-88,

   694, 104 S.Ct. 2052, 2064, 2068 (1984). “A reasonable probability is a probability sufficient to

   undermine confidence in the outcome.” Id., 466 U.S. at 694, 104 S.Ct. at 2068.

           Counsel’s misadvice to the movant as described in Grounds I and II is linked to the

   inexcusable failure to perform and/or complete an adequate investigation that would have established

   that the movant was and is actually innocent of the offenses charged in the superseding indictment

   as well as the two-count Information to which the movant ultimately pled guilty. An attorney’s

   responsibility is to investigate and to evaluate his client’s options in the course of the subject legal

   proceedings and then to advise the client as to the merits of each. Tafero v. Wainwright, 796 F.2d

   1314, 1320 (11th Cir. 1986); Thompson v. Wainwright, 787 F.2d 1447, 1451 (11th Cir. 1986). To

   impart such an understanding to the accused, counsel must, after making an adequate and

   independent examination of the facts, circumstances, pleadings and laws involved, offer his

   informed opinion as to the best course to be followed in protecting the interests of his client. Walker

   v. Caldwell, 476 F.2d 213, 217 (5th Cir. 1973) (citing Von Moltke v. Gillies, 332 U.S. 708, 721, 68

   S.Ct. 316, 322 (1948)).

           The prosecution of this case derived from an investigation into the accounting practices of

   Bankrate, a publicly traded company, and of movant’s activities as the company’s Chief Financial


                                                      1
Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 14 of 24



   Officer. The investigation was launched by the Securities Exchange Commission (SEC) in the 3rd

   Quarter of 2012. The scope of the SEC investigation was wide ranging. Upon learning of the

   investigation, Bankrate’s Board of Directors ordered an internal investigation be conducted by

   outside counsel, Wachtell Lipton, and the company’s external auditors, Grant Thornton.

          The Grant Thornton audit team, which included forensic accountants, concluded that none

   of the questioned accounting entries, either individually or in the aggregate, were materially

   inaccurate and that no fraud or criminal activity had occurred. In fact, the so called cushion spread

   sheet that became a feature of the subsequent criminal case was reviewed by the auditors and their

   findings were shared with the SEC. The auditors were well aware of the so called excess reserves

   and declined to make or recommend any changes to the financial statements because the reserves

   were not considered to be materially inaccurate. Based on its own independent investigation,

   Wachtell Lipton reached the same conclusion.

          Following the completion of the investigation, Grant Thornton and Wachtell Lipton

   concluded that (1) no changes to Bankrate’s financial statements were necessary, given that they

   were fairly stated in accordance with generally accepted accounting principles (GAAP) and (2) there

   was no fraud. These conclusions were shared with the SEC as well as Bankrate’s Board of Directors,

   audit committee, the Company’s majority shareholder, and investment bankers. Consequently, the

   financial statements were included in registration statements filed in 2013 and 2014 with the

   blessing of the accountants and attorneys.

          By the time movant was initially indicted in December 2017, counsel was or should have

   been aware of the conclusions reached by Grant Thornton and Wachtell Lipton following their

   respective investigations. In addition, counsel was aware or should have been aware of four reports

   prepared by potential expert witnesses. Three of the reports established that movant had not engaged

   in criminal or fraudulent conduct. The other report concluded that the government’s loss calculations

                                                    2
Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 15 of 24



   were flawed and grossly exaggerated.

          Despite having access to the above information, counsel failed to adequately investigate the

   charges brought against movant. Had counsel done so, it would have become apparent that movant

   was actually innocent of the charges given that further investigation would have revealed a number

   of facts including but not limited to:

                  The rapid growth of Bankrate through numerous acquisitions, an initial

                  public offering, a secondary public offering and a substantial bond offering

                  created an extraordinarily complex accounting scenario involving numerous

                  general ledger systems. Consequently, movant was placed in a position

                  where he had to make good faith discretionary estimates and decisions on

                  how to book revenue and expense estimates. Ultimately, all entries directed

                  or approved by movant were shown to be either justified, simple judgmental

                  errors and in any event, simply not material using traditional accounting

                  metrics.

                  The amounts on the so-called cushion spread sheet are not material. And the

                  government’s theory that excess expense reserves were accumulated (on the

                  spread sheet) in good quarters so they could be reversed in bad quarters to

                  artificially increase EBITDA (earnings before interest, taxes, depreciation,

                  and amortization) is factually baseless given that there is no meaningful

                  quarterly fluctuation reflected on the sheet.

                  The government’s theory of the case ignores the fact that the majority of the

                  potential cushion reserves are tied to acquisitions and legitimate deal cost

                  accruals that are separately tracked and do not impact EBITDA. Adjustments

                  to acquisition reserves were appropriate and do not affect the EBITDA or the

                                                    3
Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 16 of 24



               financial condition of Bankrate.

               Movant’s interim disclosures to the auditors regarding the Management

               Incentive Program which were made on a total company wide basis were

               sufficient and complete given the expected year end changes that would have

               to be made when the program was fully implemented and more complete

               performance data concerning the separate mortgage, credit card and insurance

               divisions was available

               The government’s allegations concerning the alleged impropriety of movant’s

               sale of a portion of his Bankrate stock in August 2012 are baseless. The

               trades occurred during an approved open window trading period, and were

               not based on inside information that Bankrate would underperform in the

               quarter or that he traded while engaged in accounting fraud that had

               materially inflated the company’s financials. Quite simply, there was no

               accounting fraud and the later third quarter dip in the price of Bankrate’s

               stock was the result of issues that had not yet arisen or were not known or

               envisioned at the time of the trades. There was no criminality in any aspect

               of movant’s stock sales.

               The government characterized simple errors made by staff accountants as

               criminal where the error supported their narrative that operating expenses

               were inappropriately recorded as accrued deal costs. At the same time, the

               government ignored an error by the same accountant in an earlier quarter

               where he incorrectly overstated operating expenses that reduced EBITDA –

               the reason being it did not fit the government’s narrative. The government

               likewise ignored several of the movant’s accounting decisions for the same

                                                  4
Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 17 of 24



                  reason.

                  For a number of reasons, any misstatements or omissions in representation

                  letters sent to the auditors were simply not material. In any event, the auditors

                  already had access to all relevant material matters purportedly not included

                  in the letters.

                  Any alleged false accounting entries were simply nonmaterial technical

                  infractions that fell well below generally accepted accounting materiality

                  thresholds. Moreover, these entries did not change the overall financial

                  picture of Bankrate.

                  Movant hired personnel and implemented programs to improve the accuracy

                  of Bankrate’s accounting systems.

                  Approximately 97% of CFOs use “non-GAAP metrics” in making accounting

                  decisions. This directly contradicts the government’s position that accounting

                  decisions must be irrevocably tethered to GAAP. In fact, non-GAAP

                  measures are widely used and by definition require the exercise of

                  management judgment and discretion and the use of estimates and projections

                  based on existing data and/or data trends.

          But for counsel’s ineffective assistance and given movant’s actual innocence, he would not

   have waived indictment, would not have pled guilty, and would have insisted on going to trial. See

   Lee v. United States, 137 S.Ct. 1958, 1965 (2017) (holding that plea decision are solely “the

   defendant’s” and that counsel’s erroneous advice leading to conviction by guilty plea or trial compels

   collateral relief). Under Kimmelman v. Morrison, 477 U.S. 365, 382 (1986), the courts must look

   to the unreasonableness of counsel’s actual decision making and advice process, not an imagined

   strategy. The issue is not whether if counsel had done the correct analysis, counsel might still come

                                                     5
Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 18 of 24



   to the same opinion, but whether counsel’s actual asserted strategy was based on defective efforts

   that fall below the level of competent counsel. See id. at 385 (“Counsel’s failure ... was not based

   on ‘strategy,’ but on counsel’s mistaken beliefs ... .”) (emphasis added).”[I]t is sufficient that a

   petitioner must show only a reasonable probability that the outcome would have been different”

   —that the movant would not have pled guilty; the movant “‘need not show that counsel’s deficient

   conduct more likely than not altered the outcome in the case.’” Brownlee v. Haley, 306 F.3d 1043,

   1059–60 (11th Cir. 2002) (quoting Strickland, 466 U.S. at 693, 104 S.Ct. at 2067); see DeLuca v.

   Lord, 77 F.3d 578, 590 (2d Cir. 1996) (“The Strickland test does not require certainty that the result

   would have been different.”). “When evaluating this probability, ‘a court hearing an ineffectiveness

   claim must consider the totality of the evidence.’” Brownlee, 306 F.3d at 1060 (quoting Strickland,

   466 U.S. at 695, 104 S.Ct. at 2069).

          Trial counsel provided erroneous advice to the movant resulting in a denial of movant’s Sixth

   Amendment right to effective assistance of counsel during the plea negotiation process.          The

   accused in a criminal case has a Sixth Amendment right to counsel that extends to the plea

   bargaining process. Missouri v. Frye, 132 S.Ct. 1399 (2012), Padilla v. Kentucky, 559 U.S. 356

   (2010), 130 S.Ct. 1473, 1486 (2010). And during plea negotiations, the accused is “entitled to the

   effective assistance of competent counsel.” McMann v. Richardson, 397 U.S. 759, 771 (1970). See,

   e.g., Wofford v. Wainwright, 748 F.2d 1505, 1508 (11th Cir. 1984); Downs-Morgan v. United

   States, 765 F.2d 1534, 1539 (11th Cir. 1985) (counsel must provide client with an understanding of

   the law in relation to the facts, so the accused may make an informed and conscious choice between

   accepting the prosecution’s offer and going to trial”).

          In addition to the decisional prejudice resulting from counsel’s ineffective assistance of

   counsel, the misadvice and misunderstanding of criminal liability with which movant was

   left—given counsel’s explanation of the materiality and related issues, the government’s assertions

                                                     6
Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 19 of 24



   at the plea colloquy as to a factual basis under a theory that all earnings and related statements are

   material, and the movant’s lack of understanding that in light of the law and facts of his case, he is

   actually innocent—rendered his guilty plea constitutionally invalid as involuntary, unknowing, and

   unintelligent. See McCarthy v. United States, 394 U.S. 459, 466 (1969) (“[I]f a defendant’s guilty

   plea is not... voluntary and knowing, it has been obtained in violation of due process and is therefore

   void.”). “No procedural device for the taking of guilty pleas is so perfect in design and exercise as

   to warrant a per se rule rendering it ‘uniformly invulnerable to subsequent challenge.’” Blackledge

   v. Allison, 431 U.S 63, 73 (1977).


   GROUND THREE (Ineffective assistance of counsel – unwarranted sentencing enhancements)

          Counsel rendered ineffective assistance in advising the movant to waive and failing to

   challenge the government’s claim of $25,000,000.00 in shareholder losses resulting from the

   movant’s offenses of conviction or relevant conduct. At all times material, Bankrate was a successful

   company with a market cap of approximately $1.6 billion, with annual revenues in excess of $420

   million, and a trading range of its stock that was generally between $9 and $25 per share. The

   government took the position that on September 15, 2014, Bankrate announced that (1) investors

   could no longer rely on the company’s financial results; (2) there was both an internal and SEC

   investigation; and (3) the movant was resigning from his role as Bankrate’s CFO effective

   immediately. Subsequently, in 2015 following the conclusion of the internal investigation, Bankrate

   made another announcement restating its financial results for the three prior years. According to the

   government, these announcements adversely impacted Bankrate’s stock price and individual

   investors who sold their stock during the three day trading period following these announcements

   suffered a total loss of $25,984,814.00.

          Counsel provided ineffective representation in agreeing to waive, advising the movant to


                                                     7
Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 20 of 24



   waive, and failing to raise at sentencing any challenge to this loss amount despite knowing that: (a)

   there was insufficient evidence that any meaningful number of shareholders relied on the

   announcements as the basis for their decision to sell the stock; (b) that the post announcement

   trading volume was with historical normal ranges; (c) that any drop in the price of Bankrate’s stock

   during the three-day period following the announcements fell within normal fluctuations of what had

   historically been a stock that exhibited daily price volatility and could not simply be attributed to the

   announcements; (d) that any drop in the price of Bankrate’s stock following the announcements

   could be attributed to unrelated market forces in general and/or factors attributed other aspects of

   Bankrate’s business; (e) the 2015 restated financials were lowered because of accounting

   adjustments that had nothing to do with movant’s alleged criminal conduct; (f) neither the 2014 or

   2015 announcement identified any disputed accounting issues that could be deemed material and/or

   material to the extent it could have impacted shareholders decision to sell his or her shares; (g) the

   impact of the disputed accounting issues on Bankrate’s overall financial picture were not material

   and would not have influenced any investors buy/sell decisions; and (h) that at least one expert

   economist had preliminarily opined that factors apart from the announcements impacted the stock

   price and in any event the post announcement fluctuations were consistent with historical normal

   fluctuations in the stock price.

           And with respect to the 2015 restated financials that were lowered due to accounting

   adjustments having nothing to do with the movant’s alleged criminal conduct, these adjustments

   included reclassification of attorneys and accountants fees incurred in connection with the Apax deal

   and tax litigation from deal costs to operating expenses, the reclassification of upfront fees paid in

   connection with a deal with Yahoo, and certain contracts purchase price earn outs were reclassified

   from assets (goodwill, purchase costs) to operating expenses. These adjustments, which again had

   nothing to do with movant’s alleged criminal conduct, had the effect of lowering historical adjusted

                                                      8
Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 21 of 24



   EBITDA figures. In addition, the restated guidance had nothing to do with anything that occurred

   in 2011-2012.

          The government’s loss amount that counsel failed to challenge resulted in a 22-level increase

   in movant’s Guidelines offense level pursuant to U.S.S.G. 2B1.1(b)(1)(L) resulting in an adjusted

   offense level offense of 37 with a corresponding sentencing range of 210-262 months. Based on that

   calculation the district court imposed consecutive statutory maximum sentence of 5 years on each

   of the two counts of conviction. Had counsel challenged the government’s calculation the actual loss

   amount would have been between zero and $40,000.00 resulting in anywhere from no increase to

   a 4-level increase in movant’s adjusted offense level. Even assuming a 4-level increase movant’s

   adjusted offense level would have been 19 with a corresponding sentencing range of 30-37 months.

          In addition, given that the loss calculation was unfounded and unattributable to victims of

   fraud, there was not a basis for a sentencing guideline enhancement for number of victims. Thus,

   counsel’s ineffectiveness at sentencing in failing to challenge the loss amount and number of victims

   substantially prejudiced the movant.

          Counsel’s ineffective assistance in advising the movant to accept the government’s proposed

   loss amount of over $25,000,000.00, and in failing to challenge the guideline calculation errors,

   despite knowing or having reason to know that the loss and victim figures could neither factually nor

   legally be attributed to the movant and were subject to viable challenge caused substantial prejudice

   and warrants relief.

          The substantial failures of sentencing counsel to make and preserve appropriate sentencing

   objections resulted in a reasonable probability of prejudice in this case, particularly in view of the

   lack of a record showing to support the enhancements applied. See United States v. Lawrence, 47

   F.3d 1559, 1566 (11th Cir. 1995) (government must prove enhancement by specific, reliable

   evidence, not mere speculation or conclusory proffers; enhancement cannot be supported by mere

                                                     9
Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 22 of 24



   bare allegation in a PSI).

          The prejudice to the movant in this case was substantial additional imprisonment. In Glover

   v. United States, 531 U.S. 198, 203 (2001), the Supreme Court held that even if the lawyer’s

   representation had caused a sentencing error amounting to only 6 months of jail time, that minimal

   effect on the sentence was sufficient to warrant relief. See Lafler v. Cooper, 132 S. Ct. 1376, 1386

   (2012) (citing Glover for the proposition that “any amount of [additional] jail time has Sixth

   Amendment significance.”) (alteration in original).

          Trial counsel’s advice was constitutionally defective and resulted in prejudice to the movant,

   including in waiving objections to unwarranted enhancements to his sentence. See, e.g., Brady v.

   United States, 397 U.S. 742, 756 (1970) (“[A]n attorney has a duty to advise a defendant, who is

   considering a guilty plea, of the available options and possible sentencing consequences.”); United

   States v. McLain, 823 F.2d 1457, 1464 (11th Cir. 1987) (“Exploring possible plea negotiations is an

   important part of providing adequate representation of a criminal client.”). The ineffective

   representation resulted in the accused accepting plea terms with unwarranted enhancements under

   the sentencing guidelines. See Lafler v. Cooper, 132 S.Ct. 1376, 1385 (2012) (outlining analysis of

   plea prejudice issue). If the movant had been properly advised as to the unfounded premise for the

   unfavorable waivers in the plea agreement—including the significant overstatement of any loss

   amount and related victim enhancement—the movant would have proceeded to trial rather than

   accept such terms.

          The actions of defense counsel in this case—premised on a fundamental misunderstanding

   of the law, the facts, and the procedures applicable in relation to the sentencing factors—were

   severely prejudicial to the movant and warrant relief and, at a minimum, an evidentiary hearing

   under 28 U.S.C. § 2255. See Rosin v. United States, 786 F.3d 873, 879 (11th Cir. 2015) (court of



                                                   10
Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 23 of 24



   appeals recognizes: “we generally prefer that the district court simply hold an evidentiary hearing”

   rather than seek to parse out all potential interpretations of the record; only when the allegations are

   “affirmatively contradicted” by the record can a § 2255 movant’s allegations be rejected without a

   hearing).1

           Counsel’s errors resulted not from any strategic decisions, but from substantial failures of

   understanding, advice, and investigation. The law requires counsel to research the relevant law and

   facts and to make informed decisions. See United States v. Grammas, 376 F.3d 433 (5th Cir. 2004).

   Counsel failed to convey to the movant the necessary factual and legal landscape to enable him to

   be effectively represented as to plea and. See Hinton v. Alabama, 134 S. Ct. 1081 (2014) (granting

   habeas relief based on counsel’s misunderstanding of the quality of resources available to him to

   address the issues in dispute in criminal case; decisions made by counsel premised on fundamental

   failures of understanding of the law or inadequate investigation are not excusable as mere tactics).

           WHEREFORE, the movant requests that the Court grant his request for an evidentiary

   hearing and discovery to fully establish his entitlement to relief. Movant further requests that the



           1
            Section 2255 states:
           Unless the motion and the files and records of the case conclusively show that the
           prisoner is entitled to no relief, the court shall cause notice thereof to be served upon
           the United States attorney, grant a prompt hearing thereon, determine the issues and
           make findings of fact and conclusions of law with respect thereto.
   The Rules Governing § 2255 Proceedings make clear that this language is intended to incorporate
   the standards governing evidentiary hearings in habeas corpus cases that the Supreme Court
   articulated in Townsend v. Sain, 372 U.S. 293, 312 (1963). See Advisory Committee Notes to Rule
   8, Rules Governing § 2255 Proceedings (incorporating Notes to Rule 8 of the Rules Governing §
   2254 Cases). In Townsend, the Court held the district court must hold an evidentiary hearing (1) if
   the prisoner alleges facts that, if true, would entitle her to relief; and (2) the relevant facts have not
   yet been reliably found after a full and fair hearing. Id., 372 U.S. at 312-13. Actual proof of facts
   alleged is not required to demonstrate entitlement to a hearing. “The law is clear that, in order to be
   entitled to an evidentiary hearing, a petitioner need only allege—not prove—reasonably specific,
   non-conclusory facts that, if true, would entitle him to relief.” Aron v. United States, 291 F.3d 708,
   715 n.6 (11th Cir. 2002) (emphasis in original).

                                                      11
Case 1:17-cr-20898-KMM Document 129 Entered on FLSD Docket 10/11/2019 Page 24 of 24



   Court grant the motion to vacate conviction and sentence and grant such further relief as may be just

   or required under relevant Eleventh Circuit and Supreme Court precedent.

                                                  Respectfully submitted,

                                                  s/ John E. Bergendahl
                                                  John E. Bergendahl, Esq.
                                                  Florida Bar No. 327761
                                                  Email: lojeb@bellsouth.net
                                                  s/ Richard C. Klugh
                                                  Richard C. Klugh, Esq.
                                                  Florida Bar No. 305294
                                                  Email: rklugh@klughlaw.com
                                                  25 S.E. 2nd Avenue, Suite 1100
                                                  Miami, Florida 33131
                                                  Ph: 305-536-1191
                                                  Fax: 305-536-2170




                                                    12
